UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12227 The Shaw Group Inc. (Exact name of registrant as specified in its charter) Louisiana 72-1106167 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4171 Essen Lane, Baton Rouge, Louisiana (Address of principal executive offices) (Zip Code) 225-932-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of shares of registrant’s common stock outstanding as of April 7, 2011 was 81,325,048 shares. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. — Financial Statements Unaudited Consolidated Statements of Operations — For the Three and Six Months Ended February 28, 2011 and 2010 3 Consolidated Balance Sheets — As of February 28, 2011 (Unaudited) and August 31, 2010 4 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity – For the Six Months Ended February 28,2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows – For the Six Months Ended February 28, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 7 Cautionary Statement Regarding Forward-Looking Statements 27 Item 2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. — Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. — Controls and Procedures 48 PART II — OTHER INFORMATION Item 1. — Legal Proceedings 49 Item 1A. — Risk Factors 49 Item 2. — Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. — Defaults Upon Senior Securities 49 Item 4. — (Removed and Reserved) 49 Item 5. —Other Information 49 Item 6. — Exhibits 50 SIGNATURES 59 EXHIBIT INDEX 2 PART I — FINANCIAL INFORMATION ITEM 1. — FINANCIAL STATEMENTS THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2 (In thousands, except per share amounts) Three Months Ended Six Months Ended Revenues $ Cost of revenues Gross profit Selling, general and administrative expenses Operating income Interest expense ) Interest expense on Japanese Yen-denominated bonds including accretion and amortization ) Interest income Foreign currency translation gains (losses) on Japanese Yen-denominated bonds, net ) ) ) Other foreign currency transaction gains, net Other income (expense), net ) Income (loss) before income taxes and earnings from unconsolidated entities ) ) Provision (benefit) for income taxes ) ) Income (loss) before earnings from unconsolidated entities ) ) Income from 20% Investment in Westinghouse, net of income taxes Earnings from other unconsolidated entities, net of income taxes Net income (loss) ) Noncontrolling interests in income of consolidated subsidiaries, net of tax Net income (loss) attributable to Shaw $ $ $ ) $ Net income (loss) attributable to Shaw per common share: Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 THE SHAW GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF FEBRUARY 28, 2, 2010 (In thousands, except share amounts) February 28, 2011 (Unaudited) August 31, ASSETS Current assets: Cash and cash equivalents ($69.4 million and $82.3 million related to variable interest entities (VIEs) $ $ Restricted and escrowed cash and cash equivalents ($0.0 million and $4.5 million related to VIEs) Short-term investments ($12.8 million and $10.1 million related to VIEs) Restricted short-term investments Accounts receivable, including retainage, net ($3.6million and $28.3 million related to VIEs) Inventories Costs and estimated earnings in excess of billings on uncompleted contracts, including Claims Deferred income taxes Investment in Westinghouse Prepaid expenses and other current assets Total current assets Investments in and advances to unconsolidated entities, joint ventures and limited partnerships Property and equipment, at cost Less accumulated depreciation ) ) Property and equipment, net Goodwill Intangible assets Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued salaries, wages and benefits Other accrued liabilities Advanced billings and billings in excess of costs and estimated earnings on uncompleted contracts Japanese Yen-denominated bonds secured by Investment in Westinghouse Interest rate swap contract on Japanese Yen-denominated bonds Short-term debt and current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Deferred income taxes Other liabilities Total liabilities Contingencies and commitments (Note 11) Shaw shareholders’ equity: Preferred stock, no par value, 20,000,000 shares authorized; no shares issued and outstanding — — Common stock, no par value, 200,000,000 shares authorized; 91,632,049 and 90,669,011 shares issued, respectively; and 84,636,625 and 84,913,062 shares outstanding, respectively Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 6,995,424 and 5,755,949 shares, respectively ) ) Total Shaw shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (In thousands, except share amounts) Common Stock Shares Treasury Stock Shares Common Stock Amount Treasury Stock Amount Accumulated Other Comprehensive Income (Loss) Retained Earnings Total Shaw Equity Noncontrolling Equity Total Equity Balance, August31, 2009 )
